 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    CASEY DON CONLEY,                          Case No. 2:18-cv-09355-JFW (GJS)
12                 Petitioner
                                                  ORDER ACCEPTING FINDINGS
13            v.                                  AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14    FELIP MARTINEZ, JR.,                        JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition,
18   Respondent’s Motion to Dismiss the Petition (“Motion”), all pleadings and other
19   documents filed in this action, and the Report and Recommendation of United States
20   Magistrate Judge (“Report”). The time for filing objections to the Report has
21   passed, and no objections have been filed with the Court.
22         Having completed its review, the Court accepts the findings and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
24   the Motion is granted; (2) the Petition is dismissed without prejudice; and (3)
25   Judgment shall be entered dismissing this action without prejudice.
26
27   DATE: March 14, 2019            __________________________________
                                          JOHN F. WALTER
28                                        UNITED STATES DISTRICT JUDGE
